Dear Secretary Carnahan:
This office received your letter of March 10, 2006, submitting to us a summary statement prepared under Section 116.334, RSMo, for a statutory amendment to Chapter 290 of the Revised Statutes of Missouri submitted by James Kottmeyer relating to raising the minimum wage. The proposed summary statement is as follows:
  Shall Missouri Statutes be amended to increase the state minimum wage rate to $6.50 per hour, or to the level of the federal minimum wage if that is higher, and thereafter adjust the state minimum wage annually based on changes in the Consumer Price Index?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General